DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
With respect to 35 U.S.C. 103 Rejection: Applicant(s)’ arguments filed 10/14/2022 have been fully considered. Applicant’s amendments to the Claims have changed the scope of the claims. Therefore, the claim interpretation has changed. Applicant(s)’ arguments are moot based on new ground(s) of rejection necessitated by amendments. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites the limitation “a first jet nozzle provided on a front side in a scanning direction of the laser, and a second jet nozzle provided on a rear side in the scanning direction of the laser, the first and second jet nozzles having injection ports that extend in a width direction orthogonal to the scanning direction, the first and second jet nozzles being configured to form first and second jet flows, respectively” in lines 4-8, with respect to Figure 1 (first embodiment of the disclosure) or Figure 5 (third embodiment of the disclosure) of the Drawings of the Instant Application. However, claim 1 also recites “skirt portions provided on both sides of the first and second jet nozzles relative to the width direction” in lines 13-14, with respect to Figure 4 (second embodiment of the disclosure) of the Drawings of the Instant Application. However, Figure 1 and Figure 4 are two different embodiments, as indicated by Instant Application Specification on page 2 lines 22-23, 28-29. Similarly, Figure 4 and Figure 5 are two different embodiments, as indicated by Instant Application Specification on page 2 lines 28-31. The drawing fails to show “the first and second jet nozzles” and “skirt portions provided on both sides of the first and second jet nozzles relative to the width direction” being in the same embodiment. Therefore, “the first and second jet nozzles” and “skirt portions provided on both sides of the first and second jet nozzles relative to the width direction” as recited in claim 1 must be shown in the same embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites the limitation “an intake part configured to suck, above the injection ports of the first and second jet nozzles, a gas in a region surrounded by the first and second jet flows from the front and rear sides” in lines 10-12, with respect to Figure 1 (first embodiment of the disclosure) of the Drawings of the Instant Application. However, claim 1 also recites “an air injection part provided between the first and second jet nozzles and configured to jet air from one side in a direction including a plane intersecting an irradiation direction of the laser, and an air intake part configured to suck the air jetted from the air injection part” in lines 19-22, with respect to Figure 5 (third embodiment of the disclosure) of the Drawings of the Instant Application. However, Figure 1 and Figure 5 are two different embodiments, as indicated by Instant Application Specification on page 2 lines 22-23, 30-31. The drawing fails to show “an intake part configured to suck, above the injection ports of the first and second jet nozzles, a gas in a region surrounded by the first and second jet flows from the front and rear sides” and “an air injection part provided between the first and second jet nozzles and configured to jet air from one side in a direction including a plane intersecting an irradiation direction of the laser, and an air intake part configured to suck the air jetted from the air injection part” as recited in claim 1 being in the same embodiment. Therefore, “an intake part configured to suck, above the injection ports of the first and second jet nozzles, a gas in a region surrounded by the first and second jet flows from the front and rear sides” and “an air injection part provided between the first and second jet nozzles and configured to jet air from one side in a direction including a plane intersecting an irradiation direction of the laser, and an air intake part configured to suck the air jetted from the air injection part” as recited in claim 1 must be shown in the same embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
The limitation “the injection ports and the skirt portions are connected with each other so that the injection ports and the skirt portions form an annular shape when viewed from below” as recited in claim 1 (lines 15-17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a first jet nozzle provided on a front side in a scanning direction of the laser, and a second jet nozzle provided on a rear side in the scanning direction of the laser, the first and second jet nozzles having injection ports that extend in a width direction orthogonal to the scanning direction, the first and second jet nozzles being configured to form first and second jet flows, respectively” in lines 4-8, with respect to Figure 1 (first embodiment of the disclosure) or Figure 5 (third embodiment of the disclosure) of the Drawings of the Instant Application. However, claim 1 also recites “skirt portions provided on both sides of the first and second jet nozzles relative to the width direction” in lines 13-14, with respect to Figure 4 (second embodiment of the disclosure) of the Drawings of the Instant Application. However, Figure 1 and Figure 4 are two different embodiments, as indicated by Instant Application Specification on page 2 lines 22-23, 28-29. Similarly, Figure 4 and Figure 5 are two different embodiments, as indicated by Instant Application Specification on page 2 lines 28-31. The drawing and the disclosure fail to describe “the first and second jet nozzles” and “skirt portions provided on both sides of the first and second jet nozzles relative to the width direction” being in the same embodiment. Therefore, claim 1 is no longer a generic claim, two different embodiments cannot be claimed in the same claim.
Claim 1 recites the limitation “an intake part configured to suck, above the injection ports of the first and second jet nozzles, a gas in a region surrounded by the first and second jet flows from the front and rear sides” in lines 10-12, with respect to Figure 1 (first embodiment of the disclosure) of the Drawings of the Instant Application. However, claim 1 also recites “an air injection part provided between the first and second jet nozzles and configured to jet air from one side in a direction including a plane intersecting an irradiation direction of the laser, and an air intake part configured to suck the air jetted from the air injection part” in lines 19-22, with respect to Figure 5 (third embodiment of the disclosure) of the Drawings of the Instant Application. However, Figure 1 and Figure 5 are two different embodiments, as indicated by Instant Application Specification on page 2 lines 22-23, 30-31. The drawing and the disclosure fail to describe “an intake part configured to suck, above the injection ports of the first and second jet nozzles, a gas in a region surrounded by the first and second jet flows from the front and rear sides” and “an air injection part provided between the first and second jet nozzles and configured to jet air from one side in a direction including a plane intersecting an irradiation direction of the laser, and an air intake part configured to suck the air jetted from the air injection part” as recited in claim 1 being in the same embodiment. Therefore, claim 1 is no longer a generic claim, two different embodiments cannot be claimed in the same claim.
Claim 1 recites the limitation “the injection ports and the skirt portions are connected with each other so that the injection ports and the skirt portions form an annular shape when viewed from below” in lines 15-17. However, Figure 4 of the Instant Application only shows the skirt portions 6 provided on both sides of the jet nozzle 3. The drawing and the disclosure fail to describe “the injection ports and the skirt portions are connected with each other” as recited in claim 1 (lines 15-16).
Claims 2-3, 7-8 are rejected by virtue of their dependency to claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara (U.S. Pub. No. 2017/0136576 A1, previously cited) in view of Aubert et al. (U.S. Pub. No. 2008/0219305 A1, previously cited), and further in view of Beeson et al. (U.S. Pub. No. 2007/0175874 A1, previously cited).
Regarding claim 1, Ashihara discloses a laser processing device (laser processing device 200, Ashihara fig.4) comprising: 
a laser irradiation unit (laser oscillator 41, Ashihara fig.4) configured to perform processing on a workpiece (processing target 33, Ashihara fig.4) by using a laser (laser light 42, Ashihara fig.4), while scanning a workpiece surface (surface of processing target 33, see Ashihara annotated fig.4 below), to form a kerf (portion 32, Ashihara fig.4), 
a first jet nozzle (first jet nozzle, see Ashihara annotated fig.4 below), and a second jet nozzle (second jet nozzle, see Ashihara annotated fig.4 below), 
the first and second jet nozzles having injection ports (jetting ports 3, as shown in Ashihara annotated fig.4 below) that extend in a width direction orthogonal to the scanning direction (it is noted that as indicated by the Instant Application, the injection ports 31 of the Instant Application extend in the horizontal direction (a width direction) orthogonal to the scanning direction Ds [as shown in figs.1 and 3 of the Instant Application]; the prior art Ashihara having jetting ports 3 extend in all direction at the bottom surface of the suction device 100 [see the bottom surface of the suction device 100 in the annotated fig.4 below]; therefore, jetting ports 3 extend in the horizontal direction (a width direction) orthogonal to the scanning direction), the first and second jet nozzles being configured to form first and second jet flows (jet flows are formed by jetting ports 3 of the first and second jet nozzles, as indicated by Par.0052: “all the gas jetted from the jetting port 3”), respectively, the first and second jet flows flowing from the injection ports toward a bottom surface of the kerf (jetting ports 3 configured to form jet flows flowing toward a bottom surface of cut portion 32, as shown in Ashihara fig.4); 
an intake part (suction device 100 comprising chamber 1, suction port 2, and dust collecting mechanism 12; Ashihara fig.4) configured to suck, above the injection ports of the first and second jet nozzles, a gas in a region surrounded by the first and second jet flows from the front and rear sides (chamber 1 and dust collecting mechanism 12 configured to suck, above injection ports 3, gas in a region surrounded by the jet flows from the front and rear sides via suction port 2, as explained in details in Ashihara Par.0019 & Par.0071) [Ashihara Par.0019 cited: “…the gas is jetted from the jetting port and is sucked by the suction port…”]; 
wherein the intake part (suction device 100 comprising chamber 1, suction port 2, and dust collecting mechanism 12; see Ashihara annotated fig.4 below) includes 
an air injection part (third jetting port 3, Ashihara Par.0071) provided between the first and second jet nozzles and configured to jet air from one side in a direction including a plane intersecting an irradiation direction of the laser (it is noted that as indicated by Ashihara Par.0049 & Par.0071, the number of jetting ports 3 can be three; therefore, the third jetting port 3 can be provided between the first and second nozzles configured to jet air from one side in a direction including a plane intersecting an irradiation direction of the laser), and 
an air intake part (suction port 2 of the suction device 100, Ashihara annotated fig.4 below) configured to suck the air jetted from the air injection part (as indicated by Ashihara Par.0019, suction port 2 configured to suck air jetted from jetting ports 3; Ashihara Par.0019 cited: “…the gas is jetted from the jetting port and is sucked by the suction port…”).

    PNG
    media_image1.png
    866
    1266
    media_image1.png
    Greyscale

Ashihara does not explicitly discloses:
the first jet nozzle provided on a front side in a scanning direction of the laser, and the second jet nozzle provided on a rear side in the scanning direction of the laser; and
skirt portions provided on both sides of the first and second jet nozzles relative to the width direction, the skirt portions extending in the scanning direction, a lower end of each of the skirt portions being in contact with the workpiece surface, and the injection ports and the skirt portions are connected with each other so that the injection ports and the skirt portions form an annular shape when viewed from below
Aubert teaches a laser apparatus (Aubert fig.6) comprising:
the first jet nozzle (first jet nozzle 56, see Aubert annotated fig.6 below) provided on a front side in a scanning direction of the laser (as shown in Aubert annotated fig.6, the first jet nozzle 56 provided on front side in a scanning direction 70 of the laser beam 6), and the second jet nozzle (second jet nozzle 56, see Aubert annotated fig.6 below) provided on a rear side in the scanning direction of the laser (as shown in Aubert annotated fig.6, the second jet nozzle 56 provided on rear side in a scanning direction 70 of the laser beam 6)

    PNG
    media_image2.png
    560
    860
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ashihara, by adding the teaching of jet nozzles respectively provided on front and rear sides in a scanning direction of the laser, as taught by Aubert; because by doing so, Ashihara invention can be used in the case of laser cutting, where there is required scanning of the laser light; additionally, jet nozzles are provided on front and rear sides in a scanning direction of the laser in order to jet gas toward the cutting target, a swirl flow is formed so as to surround the suction port between the surface of the target and the suction port; and thus a pressure of a central region of the swirl flow from the suction port to the surface of the target is reduced to the critical pressure or less and suction is performed; therefore, chips and dust generated during laser cutting process can be effectively removed.
Ashihara in view of Aubert teaches the apparatus as set forth above, but does not teach:
skirt portions provided on both sides of the first and second jet nozzles relative to the width direction, the skirt portions extending in the scanning direction, a lower end of each of the skirt portions being in contact with the workpiece surface, and the injection ports and the skirt portions are connected with each other so that the injection ports and the skirt portions form an annular shape when viewed from below
Beeson teaches a laser apparatus (Beeson fig.5):
skirt portions (skirt 157, Beeson fig.5) provided on both sides of the nozzle (shield 146, Beeson fig.5) relative to the width direction (as indicated by Beeson Par.0026, the shield 146 is tube-shaped and the skirt 157 extends therefrom; therefore, skirt 157 provided on both sides of the shield 146 relative to the width direction), the skirt portions extending in the scanning direction (skirt 157 extending in the scanning direction, as shown in Beeson fig.5), a lower end of each of the skirt portions being in contact with the workpiece surface (lower end of skirt 157 can be in contact with workpiece surface 102, as shown in Beeson fig.5), and the port (the opening at the bottom surface of the shield 146 because the shield 146 is tube-shaped, Beeson fig.5) and the skirt portions (skirt 157, Beeson fig.5) are connected with each other so that the port and the skirt portions form an annular shape when viewed from below (as shown in Beeson fig.5 and as indicated by Beeson Par.0026: “the shield 146 is tube-shaped and the skirt 157 extends therefrom”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashihara in view of Aubert, by adding the teachings of the skirt portions provided on both sides of nozzle, as taught by Beeson, so that the skirt portions would be provided on both sides of the Ashihara first and second jet nozzles in order to direct and maintain the gas over the cut region in the workpiece, as well as prevent gas and dust from leaking out of the skirt portions; therefore, the dust and chips from laser cutting process can be effectively removed.

Regarding claim 2, Ashihara in view of Aubert and Beeson teaches the apparatus as set forth above, Ashihara also discloses wherein 
an opening area of the intake part (opening area of chamber 1 is area of suction port 2, as shown in Ashihara fig.4) is larger than an opening area of the injection ports (jetting ports 3, Ashihara fig.4).
Ashihara discloses that the opening area of jetting port 3 is smaller than the opening area of suction port 2, as indicated by Par.0052 [Par.0052 cited: “the area Ain [m2] of the plane formed by the jetting port 3 is preferably set smaller than the area Aout [m2] of the plane formed by the suction port 2”]. However, Ashihara does not explicitly disclose the total area of two jetting ports 3 is smaller than the opening area of suction port 2. 
However, the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A). Therefore, the total opening area of two jetting ports 3 can be varied to be smaller than the area of jetting port 2 because Ashihara discloses if the total opening area jetting ports 3 is equal to or more than the opening area of the suction port 2, it is not possible to suck, from the suction port 2, all the gas jetted from the jetting port 3, with the result that a part of the gas jetted from the jetting port 3 is leaked outside the device [Ashihara, Par.0052]. Therefore, Ashihara suggests that the opening area of suction port 2 is larger than the total opening area of jetting ports 3 [Ashihara, Par.0052].
Therefore, the opening area of suction port 2 is larger than the total opening area of two jetting ports 3 is recognized in the prior art Ashihara to be a result-effective variable, i.e., a variable which achieves a recognized result [Ashihara, Par.0052], in order to suck, from the suction port 2, all the gas jetted from the jetting ports 3, and to prevent a part of the gas jetted from the jetting ports 3 from leaking outside the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify two jetting ports 3, as disclosed by Ashihara, by making the total opening area of two injection ports 3 smaller than the opening area of suction port 2 as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A).
Regarding claim 3, Ashihara in view of Aubert and Beeson teaches the apparatus as set forth above, Ashihara also discloses: 
a cover covering the workpiece from above (cover as shown in Ashihara annotated fig.4 below); and 
a window portion (transmittance window 45, Ashihara fig.4) provided in the cover and configured to transmit the laser (transmittance window 45 is provided in the cover and configured to transmit the laser, as shown in Ashihara fig.4).

    PNG
    media_image3.png
    850
    1238
    media_image3.png
    Greyscale


Regarding claim 7, Ashihara in view of Aubert and Beeson teaches the apparatus as set forth above, and further teaches wherein 
the first jet nozzle (first jet nozzle, see Ashihara annotated fig.4 in the rejection of claim 1) is configured to jet, on the front side in the scanning direction, the first jet flow toward the front as the first jet flow flows downward [in combination with the Aubert (as explained, cited, and incorporated in the rejection of claim 1), the first jet flow toward the front as the first jet flow flows downward], and 
the second jet nozzle (second jet nozzle, see Ashihara annotated fig.4 in the rejection of claim 1) is configured to jet, on the rear side in the scanning direction, the second jet flow toward the rear as the second jet flow flows downward [in combination with the Aubert (as explained, cited, and incorporated in the rejection of claim 1), the second jet flow toward the rear as the second jet flow flows downward].

Regarding claim 8, Ashihara in view of Aubert and Beeson teaches the apparatus as set forth above, and further teaches wherein 
the first and second jet nozzles (first and second jet nozzles, see Ashihara annotated fig.4 in the rejection of claim 1) and the intake part (suction device 100, Ashihara fig.4) move integrally with the laser irradiation unit following the laser irradiation unit in the scanning direction (as shown in Ashihara annotated fig.4 in the rejection of claim 1, the first and second jet nozzles are installed within the suction device 100, and the laser light 42 enters the suction device 100 through the transmittance window 45 to perform processing on processing target 33; therefore, in the case of laser scanning, jetting ports 3 and suction device 100 move integrally with the laser following the laser in the scanning direction, as cited and incorporated in the rejection of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shimoda et al. (U.S. Pub. No. 2021/0023788 A1) discloses a 3-dimensional object-forming apparatus comprising a laser, a gas supply source and an air intake apparatus.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761